 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   TREMANE DARNELL CARTHEN,                             Case No. 1:19-cv-00227-DAD-EPG (PC)
11                 Plaintiff,                             ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR SETTING OF TRIAL DATE,
12         v.                                             WITHOUT PREJUDICE
13   P. SCOTT, et al.,                                    (ECF NO. 20)
14                 Defendants.
15

16           Tremane Carthen (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
17   pauperis in this civil rights action.
18           Pursuant to the Standing Order in Light of Ongoing Judicial Emergency in the Eastern
19   District of California (ECF No. 18), Plaintiff filed a motion seeking the setting of a trial date.
20   (ECF No. 20).
21           Plaintiff’s motion will be denied, without prejudice. This case is currently at the
22   screening stage, and the Court has found that Plaintiff’s complaint fails to state any cognizable
23   claims (ECF No. 19). No defendants have been served and no schedule has been set.
24           If Plaintiff’s case is allowed to proceed, Plaintiff may renew his motion after
25   defendant(s) have been served and have appeared.
26   \\\
27   \\\
28   \\\

                                                      1
 1         Accordingly, IT IS ORDERED that Plaintiff’s motion seeking the setting of a trial date
 2   is DENIED without prejudice.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:   April 6, 2020                             /s/
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
